             Case 3:19-cr-02115-WQH Document 84 Filed 03/31/21 PageID.212 Page 1 of 2

                                                                                                                     F. I~,,,,__f:'f)
                                                                                                                     ' -.. -    •.-..                  l

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                               ""'~

                                       UNITED STATES DISTRICT COURT                                                MAR 81 2021
                                              SOUTHERN DISTRICT OF CALIFORNIA                                  CL.ERKuZ'ci~::'.:---•-
                                                                                                          sourH1:RN    o;s
                                                                                                                       1     ·'1r11cr
                                                                                                                                 1
                                                                                                                                        0ou;,rr
                UNITED STATES OF AMERICA                               JUDGMENT lN A CRl~:~~~'/-,A~S~E~r:;H~l'1W~_                __::c~ALj"~·ORNII\
                                                                                                              i:>rlRPlP!:l<;JP.\         DEPUT'/
                                                                                                                                              _ _ 'I
                                                                       (For Revocation of Probation or Supervis-- '""~"'
                                                                       (For Offenses Committed On or After November 1, 1987)
                                  V.
                       KARLA OSUNA (2)
                                                                          Case Number:        3:19-CR-02115-WQH

                                                                       Jose G Badillo
                                                                       Defendant's Attorney
REGISTRATION NO.                   59852-298
•-
THE DEFENDANT:
 [;gj   admitted guilt to violation of allegation(s) No.      1

 D      was found guilty in violation of allegation(s) No.
                                                             - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                      Nature of Violation

                 1                     nvl, Connnitted a federal, state or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       M
           Case 3:19-cr-02115-WQH Document 84 Filed 03/31/21 PageID.213 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                KARLA OSUNA (2)                                                          Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-02115-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months to run consecutively to case 20cr2269-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to tbe Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to· tbe United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                          on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , witb a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3:19-CR-02115-WQH
